Citation Nr: 1635438	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  08-38 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1973 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  Jurisdiction over this claim was subsequently transferred to the RO in Seattle, Washington.  

In March 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  When this issue was most recently before the Board in February 2016, it was remanded for further development.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

A chronic low back disorder was not present until more than one year after the Veteran's discharge from service, and no current low back disorder is etiologically related to active service. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active duty, and the incurrence or aggravation of a low back disability during active duty may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The duty to assist the Veteran has been satisfied in this case.  The originating agency obtained the Veteran's service treatment and personnel records, his identified VA and private treatment records, and the documentation associated with his application for benefits from the Social Security Administration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available.  Specifically, the Veteran consistently reported that he was treated while stationed at Camp Pendleton, California, and was hospitalized at East Morgan County Hospital in Fort Morgan, Colorado, following separate motor vehicle accidents.  VA undertook all reasonable efforts to obtain records associated with these alleged incidents of treatment, but to no avail.  After extensive efforts to obtain records from Camp Pendleton, including police and motor vehicle accident reports, the originating agency issued a March 2009 memorandum outlining such efforts and concluding that the records were unavailable.  A July 2015 response from East Morgan County Hospital indicates that no medical records were located for the Veteran.

Additionally, although the Veteran asserted that at least some of his service treatment and/or personnel records were destroyed in a fire, the Board has found no evidence to support this assertion.  Significantly, the Veteran served on active duty from March 1973 to April 1976.  The fire at the National Personnel Records Center (NPRC) occurred in July 1973.  Consequently, his records were not housed at NPRC until several years after the fire occurred. 

Also with respect to VA's duty to assist, the Veteran was provided several VA examinations in order to ascertain the presence and nature of any current low back disability, and the etiological relationship, if any, between any found low back disability and his active duty.  The Board found that the examiners reviewed the Veteran's relevant records and performed thorough physical examinations.  However, in previous remands, including most recently in February 2016, the Board determined that the obtained opinions from the VA examiners were insufficient insofar as they did not adequately address the Veteran's lay assertions regarding in-service motor vehicle accidents.  As such, pursuant to the February 2016 remand, the originating agency obtained an opinion from another VA examiner in May 2016.  The May 2016 examiner rendered an etiological opinion with a thorough underlying rationale that adequately addresses the Veteran's statements.  As such, the Board finds that the Veteran has been provided a VA examination that is adequate for purposes adjudicating his claim.  Thus, VA's duty to assist has been met.

In March 2012, the Veteran testified at a Board hearing with the undersigned Veterans Law Judge.  A VA official who conducts a hearing must fulfill two duties: (1) the duty to fully explain the claim(s) at issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  At the time of the hearing, the issue was whether VA had received new and material evidence since the July 1994 rating decision sufficient to reopen the claim.  During the hearing, the representative and the Veterans Law Judge asked questions that addressed the basis for the prior final denial and addressed the merits of service connection, including the onset, course, and etiology of the Veteran's disability.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to reopen his claim and to substantiate the underlying claim for service connection.  Therefore, the Board finds that the undersigned Veterans Law Judge complied with the regulatory duties regarding hearings.  

General Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

The evidence of record shows that the Veteran has current diagnoses of degenerative arthritis of the spine, intervertebral disc syndrome, spinal stenosis, and a vertebral fracture.  The salient issue with respect to the Veteran's claim is whether his current low back disability was incurred in or due to his active duty, to include the alleged in-service motor vehicle accidents.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008).

The Board has already determined that several of the VA examinations and the resulting etiological opinions are inadequate for purposes of adjudicating the Veteran's above-captioned claim.  Following the February 2016 remand, the originating agency obtained an adequate opinion from a May 2016 VA examiner.  After thoroughly reviewing the evidence of record, the examiner provided the following opinion:

I am a physician with sufficient expertise in the area of back complaints to perform this examination.  I am a Board-certified neurologist with many year[']s experience in the diagnosis and management of back problems that includes a previous medical practice that included pain management.

The [V]eteran has appealed the decision to deny entitlement to service connection for a back injury sustained in military service.  He has testified that he was involved in a motor vehicle accident while driving a 10-ton truck back to Camp Pendleton in 1975 when the brakes gave out and the truck struck a mountain.  He has testified that he injured his back at the time of the accident.  He has also testified that he was involved in another motor vehicle accident near F[ort] Morgan, [Colorado,] a few weeks prior to military discharge and that he again injured his back.  He has testified that he was hospitalized for several days afterward and implied that his car was a total wreck since he took the bus for the rest of the trip.  This stated history is considered to be factual at the request of the [Board].  It is understood that the [V]eteran is considered competent to state what occurred to him, although it is also understood that in the absence of formal medical training, he is not considered competent to ascribe diagnoses to himself or to ascribe symptoms to any particular condition.

It is also understood at the direction of the [Board] that service treatment records are not to be considered as the sole source of information concerning whether the [V]eteran's motor vehicle accidents with described back injuries are the etiology of his current back conditions.  Nevertheless, it is telling that at the time of his separation examination, which occurred only 2 days prior to discharge, there was no diagnosis of any back condition or indeed of any condition related to a recent hospitalization a few weeks earlier following a motor vehicle accident.  This strongly implies that the condition(s), whatever they might have been, for which the [V]eteran was hospitalized after the recent motor vehicle accident had resolved by the time of discharge.

More telling, however, is the fact that as the [V]eteran has sought medical care for chronic low back pain over the years, he has consistently described the onset of his symptoms as being at the time of back injuries occurring years after military discharge.  There is no single treatment record found in which the [V]eteran has stated that he developed symptoms after injuries during service with the exception of disability examinations in which he has sought service connection for his back conditions.  Thus, by his own words as provided in medical histories for treatment purposes, the [V]eteran has stated again and again that his symptoms began (a) long after military service and (b) due to injuries that occurred long after military service.

The evidence of record thus does not support that the [V]eteran has any back conditions at this time due to the motor vehicle accidents in which he was involved during military service or to any other event that occurred during military service.  The evidence of record, taken in its entirety and including the stated histories of 2 motor vehicle accidents during military service, argues strongly that the [V]eteran's current back conditions are due to the multiple injuries he has sustained to his back since military service.

The [V]eteran has current diagnoses of:

1.  degenerative arthritis of the spine
2.  intervertebral disc syndrome
3.  spinal stenosis
4.  vertebral fracture

It is my medical opinion that it is less likely than not (less than 50/50 probability) that the [V]eteran's conditions of degenerative arthritis of the spine, intervertebral disc syndrome, spinal stenosis, and vertebral fracture were caused by or related to the 1974 back strain and/or the described in-service motor vehicle accidents.  Rationale is given above.

This opinion is consistent with those provided in the previous [VA] examinations of September 2012, March 2013, and March 2014 even after consideration of the described motor vehicle accidents in service and without relying solely on service treatment records for determination of the etiology of the [V]eteran's back conditions.   It is simply the case that the evidence of record argues strongly against the [V]eteran's contention.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The only probative etiological opinion of record is that of the May 2016 VA examiner, which is negative to the Veteran's claim.

To the extent that the Veteran asserts that a current low back disability is etiologically related to his active duty, the Board finds that such opinions are more suited to the realm of medical, rather than lay expertise.  Determining the etiology of a disability is too complex for a layperson to proffer a competent opinion, especially in the presence of other etiological possibilities, such as post-service motor vehicle accidents.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In any event the Veteran's lay opinion concerning the etiology of his low back disability is less probative than the May 2016 VA medical opinion against the claim.

Given the diagnoses associated with the Veteran's low back disability and his assertions, the Board will address service connection based on a continuity of post-service symptoms, which obviates the need for a nexus if there are no intercurrent causes.  
The Veteran's service treatment records include one instance of treatment for a back strain, dated in November 1974.  Thereafter, the Veteran's service treatment records are negative for complaints of or treatment for low back disability or symptoms thereof.  Significantly, the Veteran underwent an evaluation consequent to his service discharge in April 1976, which showed that his spine was clinically normal, as was his musculoskeletal system beyond his spine.  Further, there is no indication that the Veteran endorsed then current low back symptoms or a history of low back injuries.

Although he now asserts that he received treatment at VA medical facilities and by private practitioners since his active duty, no such records were submitted by the Veteran or obtained by the originating agency.  The earliest evidence of record demonstrating that the Veteran complained or was treated for a low back disability is dated many years after his active duty.  This prolonged period without complaints or treatment is evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Nevertheless, during the pendency of this appeal the Veteran asserted that he experienced symptoms during and since his active duty.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Accordingly, the Board must consider the lay evidence submitted by the Veteran regarding a low back disability during and since his active duty.

The Veteran's assertions that he continuously experienced low back pain since his active duty are considered competent evidence.  Now that the Board has determined that the Veteran's assertions are competent, it must also determine whether such evidence is credible.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

The Veteran asserts that his current low back disability was incurred in or due to his active duty, specifically as a result of two motor vehicle accidents.  However, the Veteran's service treatment records include only one instance of treatment for a back strain in November 1974.  The associated treatment report made no reference to a motor vehicle accident.  His service treatment records dated before and after the singular instance of treatment November 1974 are negative for complaints of or treatment for low back symptoms or disability, and are negative for references to two separate motor vehicle accidents.  The Board finds that it is reasonable to expect that, if the Veteran were involved in motor vehicle accidents severe enough to "total" the driven vehicles and cause injuries, this would be reflected in the Veteran's service treatment records, especially the report of his discharge examination.  However, the Veteran's discharge examination, dated in April 1976, included an evaluation that showed that the Veteran's spine was clinically normal, as was his musculoskeletal system beyond his spine.  There is no suggestion that the Veteran endorsed being involved in two motor vehicle accidents during his active duty or that he was injured as a result of either or both.  Indeed, the Veteran's signature appears under typed text that reads as follows:

I hereby certify that I have informed the medical officer of all my defects, illnesses and injuries known to me.  I certify that I have informed of and understand the provisions of BUMEDINST 6120.6 series.

The post-service evidence of record demonstrates that the Veteran was involved in three motor vehicle accidents.  Moreover, when the Veteran was treated for low back symptoms, he consistently endorsed a history of symptoms that correlated to an onset of low back disability as a result of these three post-service motor vehicle accidents, not the two that occurred during his active duty.

After weighing the Veteran's assertions of continuity against the absence of in-service treatment records (beyond the singular instance of treatment in November 1974 for a back strain); normal clinical findings at discharge; the inconsistency of the Veteran's statements with the other evidence of record and his own statements with respect to onset of the disability; and the prolonged period before the first post-service treatment and diagnoses, the Board finds that the Veteran's statements are not credible evidence as to experiencing a low back disability in and since his active duty.  The evidence of record is otherwise negative for evidence demonstrating a continuity of symptoms.  As such, the Board finds that service connection for a low back disability is not warranted on the basis of a continuity of symptomatology since the Veteran's active service.  

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for low back disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


